Citation Nr: 0122667	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran 
Veteran's spouse




ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1970.  
His claim comes to the Board of Veterans' Appeals (Board) on 
appeal from May 1997, April 1998 and February 1999 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida (RO), granted 
the veteran service connection and assigned him a 30 percent 
evaluation for PTSD, effective from October 25, 1996, and 
denied him service connection for a gastrointestinal 
disorder, including as secondary to PTSD. 

During a hearing held at the RO before the undersigned Board 
Member in April 2001, the veteran submitted evidence in 
support of his appeal and a written statement waiving initial 
RO consideration of this evidence under 38 C.F.R. 
§ 20.1304(c) (2000).  In light of the waiver, the Board may 
consider this evidence in the first instance and need not 
remand it to the RO for review.  In addition, during the 
hearing, the veteran's representative requested that the 
record be held open for 60 days so that the veteran could 
submit additional evidence, specifically, private medical 
records, in support of his appeal.  The undersigned Board 
Member granted the representative's request, and in May 2001, 
the veteran submitted the noted evidence to the Board as well 
as another written statement waiving initial RO consideration 
of this evidence.  In light of the waiver, the Board may also 
consider this evidence in support of the veteran's appeal.  

The record in this case having been held open for 60 days, 
the Board may now proceed in reviewing the veteran's appeal.  
The Board discusses the issue of entitlement to service 
connection for a gastrointestinal disorder, including as 
secondary to PTSD, in the Remand section of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for an initial evaluation in excess of 
30 percent for PTSD and has obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The veteran's PTSD, which has at one time or another 
manifested as depression, anxiety, nervousness, sleep 
impairment, intrusive thoughts, an exaggerated startle 
response, disturbances of mood and affect, difficulty 
concentrating, memory loss, decreased energy, restlessness, 
hypervigilance, and a tendency to withdraw, be on guard, 
and/or distrust others, more often than not has been 
characterized as mild to moderate and has never interfered 
with the veteran's ability to maintain long-term employment 
or a long-term relationship.


CONCLUSION OF LAW

The evidence does not satisfy the criteria for an initial 
evaluation in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2000); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to a higher initial evaluation for PTSD.  In May 
1997, the RO granted the veteran service connection for PTSD 
and assigned him a 30 percent evaluation for this disability, 
effective from October 25, 1996.  In a written statement 
received in September 1997, the veteran appealed, in 
pertinent part, the assignment of the 30 percent evaluation. 

While the veteran's appeal was pending, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim for an initial evaluation in excess of 30 
percent for PTSD pursuant to the VCAA.  However, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
this particular claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, in a rating decision dated April 
1998, the RO notified the veteran of the evidence needed to 
substantiate his claim for a higher initial evaluation for 
PTSD.  In addition, in a statement of the case issued in 
November 1998, the RO notified the veteran of the legal 
criteria (both former and revised) pertinent to his claim and 
the reasons for which the claim had been denied, and provided 
him an opportunity to submit additional evidence and argument 
in support of this claim.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103).  The veteran took 
advantage of this opportunity by subsequently submitting 
written statements and testifying before the undersigned 
Board Member in support of his claim. 

As required by the VCAA, the RO also satisfied its duty to 
assist the veteran in the development of his claim.  For 
instance, the RO endeavored to obtain all evidence the 
veteran identified as being pertinent to his claim, including 
records from: Bellevue Hospital Center dated 1971 to 1972; 
West Chester County Medical Center dated 1971 to 1972; Isaac 
Wagner, M.D., dated 1986; the VA Medical Center in Orlando, 
Florida, dated since 1996; and the Vet Center dated since 
1996.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A).  However, Dr. Wagner never responded to the RO's 
January 1997 request for records and personnel from two of 
the other medical facilities responded that there were no 
records of the alleged treatment available.  Specifically, in 
January 1997, a Manager of the Medical Correspondence Unit at 
Bellevue Hospital Center indicated that, although the veteran 
had been treated at this facility, his medical chart could 
not be located.  In addition, in January 1997 and March 1997, 
a Supervisor of the Correspondence Division of West Chester 
County Medical Center indicated that there was no record of 
the veteran's alleged treatment at her facility. 

The RO reviewed and considered all other evidence that it was 
able to obtain and associate with the claims file, including 
records from the VA Medical Center in Orlando. Florida, and 
the Vet Center, and the Board is not aware of the existence 
of any other outstanding evidence, medical or employment-
related, that is necessary to evaluate the claim for a higher 
initial rating.  At the veteran's April 2001 hearing, the 
veteran testified that his PTSD now interferes with his 
ability to work.  However, he also testified that, although 
he has had some work problems, his supervisor has been 
flexible and there are no formal documents confirming the 
alleged employment difficulties.  

The RO and the Board also sufficiently developed the medical 
record in this case.  For instance, after the veteran filed 
his claim for service connection for PTSD, the RO afforded 
the veteran a VA PTSD examination, during which a VA examiner 
comprehensively discussed the severity of the veteran's PTSD.  
In addition, since this examination was conducted, the 
veteran has associated with his claims file private medical 
evidence addressing the current level of impairment caused by 
his PTSD.  Moreover, as previously indicated, in April 2001, 
the Board held the record open so that the veteran could 
supplement this evidence.   

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for a higher initial 
evaluation for PTSD and fully developed all relevant evidence 
necessary for the equitable disposition of that claim, 
actions which are required under the VCAA, another Remand to 
comply with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 38 
C.F.R. § 20.1102 (2000). 

The veteran and his representative claim that the initial 
evaluation assigned the veteran's PTSD should be increased to 
reflect more accurately the severity of the veteran's 
psychiatric symptomatology.  For the reasons noted below, the 
Board finds that, since October 25, 1996, the veteran's PTSD 
disability picture has more nearly approximated the former 
and revised criteria for a 30 percent evaluation. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).
 
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).
A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000). 

The RO has evaluated the veteran's PTSD as 30 percent 
disabling under Diagnostic Code (DC) 9411.  Prior to November 
7, 1996, DC 9411 provided that a 30 percent evaluation was 
assignable for definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was assignable when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, DC 9411 (1995).

A 70 percent evaluation was assignable for severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people, and psychoneurotic 
symptoms of such severity and persistence they severely 
impaired the ability to obtain or retain employment.  A 100 
percent evaluation was assignable when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1995); see 
also Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding 
that a claimant is not required to satisfy each of the three 
stated criteria for a 100 percent evaluation and that the 
separately listed criteria should be read disjunctively).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, VA's 
General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that that term represented a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

During the pendency of the veteran's appeal, the criteria for 
evaluating PTSD were revised.  Effective November 7, 1996, 
PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  This regulation 
provides that a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2000).

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the revised criteria may 
not be applied retroactively, prior to its effective date.  
See 38 U.S.C.A. § 5110(g). 

The veteran in this case served on active duty from June 1967 
to March 1970.  He has reported that he received treatment at 
Bellevue Hospital Center and Westchester County Medical 
Center from 1971 to 1972, but the RO has been unable to 
obtain records of this treatment.  The veteran has also 
reported that he was hospitalized at Bellevue Hospital Center 
in 1972, after he attempted to commit suicide, but again, the 
RO has been unable to obtain records of this hospitalization.  

In January 1977, the veteran underwent a VA psychiatric 
examination, during which he reported that he had frequent 
headaches and nervousness.  He also reported that he was not 
receiving treatment for these symptoms.  The VA examiner 
diagnosed no mental disorder.

During his hearing, the veteran testified that he again 
became suicidal in 1986, at which time he sought treatment in 
Puerto Rico from Dr. Wagner, whose records are not available.  

There are no medical records in the claims file disclosing 
psychiatric treatment from 1987 to 1995, and the veteran has 
not claimed that he received any such treatment during this 
time period.  Instead, the veteran has claimed that he began 
receiving regular treatment for his PTSD in 1996, and 
continues to receive treatment for PTSD approximately once 
every two months.  The medical evidence of record confirms 
that the veteran began seeking regular psychiatric treatment 
in 1996; however, during treatment rendered since 1996, the 
veteran's psychiatric complaints have not always been 
attributed to PTSD.  

In October 1996, the veteran presented to a VA Medical Center 
in Orlando, Florida.  He reported that he had been thinking 
about hanging himself, had had depression for many years, 
since serving in Vietnam, and wanted treatment.  He also 
reported that he had been working as a bank teller for many 
years.  The examiner noted that the veteran appeared alert 
and oriented times three, had frequent thoughts of death, but 
was not suicidal or homicidal at that time, was teary when 
discussing Vietnam memories, was anxious and sad, had lost 
interest, had insomnia, headaches, stomach problems, 
decreased energy, restlessness, and difficulty concentrating 
and making decisions, overate, and was obsessive-compulsive, 
insecure and irritable.  He diagnosed major depression with 
PTSD, and referred the veteran to a psychiatrist for 
medication.

Several days later, in October 1996, the veteran filed his 
application for service connection for PTSD.  He then sought 
follow-up care at the VA Medical Center, where it was noted 
that the veteran had been taking 100 milligrams of Trazadone.  
It was also noted that the veteran was sleeping better, was 
no longer irritable and had not had any headaches.  The 
examiner found that the veteran had some concentration 
problems, but no other psychiatric symptoms.  The veteran 
indicated that he was satisfied with his current dose of 
medication.

In December 1996, the veteran returned to the VA Medical 
Center for treatment.  He reported that he was not feeling 
well physically or mentally.  The examiner noted that the 
veteran had not been taking the full dose of Trazadone 
prescribed by the psychiatrist.  The examiner noted that the 
veteran was depressed and withdrawn and had memory loss, 
irritability and tiredness.  He advised the veteran to take 
his medication as prescribed.   

In January 1997, the veteran reported that his depression had 
improved and that he had been taking his medication as 
prescribed.  He indicated that he was not irritable, was 
sleeping better and eating less, was not bothered by things, 
and had fewer episodes of asphyxiation.  He also indicated, 
however, that he had a troublesome feeling in his heart.  The 
examiner diagnosed major depression.  Later that month, the 
veteran reported that he was out of medication.  An examiner 
explained the need to take the medication daily, and the 
veteran agreed that his failure to take the medication had 
caused him to be cranky and to feel chest pain.

In February 1997, the veteran was seen for outpatient therapy 
and an examiner attributed the veteran's complaints of 
depression to dysthymic disorder.  This diagnosis was 
confirmed in March 1997.  In April 1997, an examiner again 
indicated that the veteran was depressed, but he did not 
attribute the depression to any particular psychiatric 
disability. 

In April 1997, the veteran underwent a VA PTSD examination.  
He reported that, after he was discharged from the service, 
he worked for UPS and a bank.  He left the bank after 14 
years because he moved to Florida.  The veteran reported that 
he had been married to his wife for 22 years and had two 
children and a few close friends.  He also reported that he 
was working for a collection agency, that things were going 
well, and that he had no problems getting along with other 
people.  He indicated that he had significant problems with 
his sleep, which included insomnia and frequent awakenings, 
nightmares of someone killing him (twice weekly), intrusive 
thoughts of Vietnam, a dislike of loud noises, nervousness, a 
tendency to be on guard, an inability to trust anyone other 
than his wife, and a short temper.  

The examiner noted an irritable mood and a blunted affect 
that was congruent with the mood.  She also noted that the 
veteran had coherent, logical and goal-directed speech, no 
flight of ideas or looseness of associations, intact 
attention, concentration and memory, no suicidal or homicidal 
ideation, intent or plan, and no evidence of auditory, visual 
or tactile hallucinations, delusions or paranoia.  She 
concluded that the veteran had PTSD that was evidenced by 
recurrent intrusive thoughts and dreams of Vietnam, distress 
when exposed to events that reminded him of Vietnam, a desire 
to avoid activities that aroused Vietnam memories, feelings 
of detachment from others, irritability, hypervigilance, an 
exaggerated startle response and sleeping difficulty.  The 
examiner pointed out that these problems had not interfered 
with the veteran's ability to maintain long-term employment.  
She also pointed out that, although the veteran had 
difficulty getting close to people, his PTSD was not 
interfering with his ability to maintain a long-term 
relationship.  The examiner diagnosed PTSD (Axis I) and a 
personality disorder, not otherwise specified with 
obsessive/compulsive traits (Axis II), and assigned a Global 
Assessment of Functioning (GAF) score of 61.

During outpatient visits in May 1997 and July 1997, an 
examiner confirmed depression, and during visits in May 1997 
and March 1998, an examiner noted that the veteran had 
anxiety and bipolar disorder.  In December 1997, the veteran 
again reported that he was depressed.  An examiner noted that 
the veteran appeared sad, had a dysthymic mood, was anxious 
and withdrawn, tended to isolate himself, and had intrusive 
thoughts of Vietnam.  The examiner also noted that the 
veteran was alert, had coherent and relevant speech, logical 
thought content, with no hallucinations or delusions, an 
intact memory for recent/remote events, intact recall and 
insight and adequate judgment, and was oriented in all 
spheres.  The examiner diagnosed recurrent major depression 
and chronic PTSD and assigned the veteran a GAF score of 45-
50.

The veteran remained on medication for his psychiatric 
disability from 1998 to 2001.  During outpatient treatment 
rendered in 2000 and 2001, examiners noted the following 
findings:  dysphoria with ambivalent emotions and affect, 
irritability, hyperactivity, depression, anxiety, happy with 
present job (June 2000); anxiety, restless sleep, tendency to 
withdraw and close off, preoccupied and not spontaneous in 
speech, blunted in affect, dysthymic (September 2000); alert 
and coherent, dysphoric mood, normal thought process and 
content, moderately restricted affect, no psychotic symptoms 
(November 2000); and quiet and cooperative, depressed, bland 
affect, no psychosis or ideas of self harm or harm to others, 
preoccupied, and depressed (January 2001).  During this time 
period, examiners assigned GAF scores of 60 (June 2000), 62 
(November 2000), and 54 (January 2001).  The GAF scores of 60 
and 62 were attributed to PTSD and the GAF score of 54 was 
attributed to depression. 
 
In February 2001, the veteran attended a follow-up 
appointment scheduled to review a medication change.  He 
reported that he was feeling better, was not as frustrated or 
irritable, and was working again.  He also reported that he 
felt pressured at work and had sleeping difficulty.  An 
examiner noted that the veteran was more relaxed and had an 
improved mood.  There was no evidence of a thought disorder 
and no ideas of self harm or harm to others.  

In March 2001, the veteran was evaluated by a physician for 
the purpose of determining whether there is a relationship 
between the veteran's PTSD and stomach problems.  During his 
evaluation, the veteran reported nervousness, depression, 
irritability, emotional isolation, an exaggerated startle 
response, a feeling of being on guard, and occasional 
thoughts of suicide without intent or plan.  The examiner 
noted that the veteran was cooperative, but guarded, had a 
constricted and dysphoric affect, broke down into tears, had 
organized, relevant, coherent and goal-directed speech, no 
flights of ideas or looseness of associations, no auditory, 
visual or tactile hallucinations or delusions, and grossly 
intact cognitive testing.  She diagnosed PTSD and conversion 
disorder (gastrointestinal) and assigned the veteran a GAF 
score of 52.  

During that month, the veteran also was treated on an 
outpatient basis.  He reported that he was doing fair and was 
happier as a result of a move back to Orlando.  He also 
reported that he was hanging in at work, that the medication 
was effective, and that his sleep was fair and his appetite 
was poor.  An examiner found that the veteran was relevant 
and appropriate, had a neutral mood and bland affect, was not 
psychotic and appeared somewhat guarded.  He diagnosed PTSD 
and assigned a GAF score of 58.  

In May 2001, the veteran again reported that his recent mood 
had helped his stress and depression.  An examiner noted that 
the veteran was neat and orderly, goal directed in his 
thought process, and free of psychotic symptoms, and had an 
improved mood and a moderately intense affect.  He diagnosed 
PTSD and assigned a GAF score of 60.  

In written statements submitted in support of this claim and 
during the April 2001 hearing, the veteran and his wife 
asserted that an initial evaluation in excess of 30 percent 
was warranted on the basis that the veteran's PTSD was 
negatively affecting his employment and social life.  To 
confirm these assertions, the veteran has submitted a written 
statement from his father-in-law, which discusses the nature 
and severity of the veteran's nervousness.  However, the 
statements and testimony are not supported by the 
aforementioned medical evidence, which discloses that a 
higher initial evaluation is not warranted under the former 
or revised criteria.  This medical evidence specifically 
establishes that, since October 25, 1996, the veteran's PTSD, 
which has at one time or another manifested as depression, 
anxiety, nervousness, sleep impairment, intrusive thoughts, 
an exaggerated startle response, disturbances of mood and 
affect, difficulty concentrating, memory loss, decreased 
energy, restlessness, hypervigilance, and a tendency to 
withdraw, be on guard, and/or distrust others, more often 
than not has been characterized as mild to moderate and has 
never interfered with the veteran's ability to maintain long-
term employment or a long-term relationship.

From 1997 to 2001, examiners assigned the veteran eight GAF 
scores ranging from 45-50 to 62.  Of these scores, only four 
were attributed solely to the veteran's PTSD.  This occurred 
in June 2000 and November 2000, when examiners assigned 
scores of 60 and 62, respectively, and in March 2001 and May 
2001, when examiners assigned scores of 58 and 60, 
respectively.  In April 1997 and December 1997, examiners 
attributed scores of 61 and 45-50 to PTSD and a personality 
disorder, and major depression and PTSD, respectively.  In 
January 2001, an examiner attributed a score of 54 to 
depression.  In March 2001, an examiner attributed a score of 
52 to PTSD and conversion disorder.  

The Board believes that those scores examiners attributed 
solely to the veteran's PTSD have greater evidentiary value.  
However, the Board also believes that, even if it were to 
afford equal weight to all eight of the assigned GAF scores, 
the outcome of this claim would not change.  The varied 
scores indicate that the severity of the veteran's PTSD 
changed during the time period at issue, and according to the 
medical evidence of record, some of these changes occurred as 
a result of the veteran failing to take his medication as 
prescribed.  As shown below, even when the veteran's PTSD was 
most severe, however, the veteran still reported, and 
examiners still noted, an ability to maintain long-term 
employment and at least one long-term relationship.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2000), a score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  A score of 61-70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupation, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

These definitions reflect that, more often than not (on five 
of eight occasions), examiners assigned GAF scores indicating 
that the veteran's PTSD caused mild to moderate impairment.  
This occurred in 1997, 2000 and 2001.  These scores are 
consistent with the examiners' findings recorded during 
outpatient treatment rendered, and the VA examination 
conducted, during the same time period.  Occasionally, during 
that time period, examiners noted findings, including mood 
disturbances, memory loss, hypervigilance, concentration 
difficulties, decreased energy, restlessness, and a distrust 
of others, or assigned GAF scores indicative of severe 
impairment.  However, within months of these visits, the 
veteran's PTSD would improve after examiners altered the 
veteran's dose of medication or the veteran, who had stopped 
taking his medication, would resume taking the prescribed 
dose.  More often than not, during the time period at issue, 
examiners noted the following findings only: depression, 
disturbances of affect, anxiety, sleeping difficulties, and 
intrusive thoughts.  As well, they consistently confirmed 
that the veteran was employed full time and still married.

It light of these facts, it is clear that, since October 25, 
1996, the veteran's PTSD disability picture has more nearly 
approximated the former criteria for the 30 percent 
evaluation.  There is no evidence of record establishing that 
the veteran's PTSD caused considerable social or industrial 
impairment.  During evaluations, the veteran reported that he 
had been married for 22 years, had relationships with his 
children and six siblings, had a few close friends, attended 
church, and had no problems getting along with others.  
Moreover, he consistently reported that he was employed full 
time, and during his hearing, he admitted that, despite his 
PTSD, he was able to fulfill his employment obligations.  
Most importantly, in 1997, a VA examiner confirmed that the 
veteran's PTSD did not interfere with the veteran's ability 
to maintain long-term employment and a long-term 
relationship.  The Board thus finds that an initial 
evaluation in excess of 30 percent for PTSD is not warranted 
under the former criteria.  

An initial evaluation in excess of 30 percent for PTSD is 
also not warranted under the revised criteria, applicable 
from November 7, 1996, as the evidence does not show 
occupational and social impairment with reduced reliability 
and productivity.  Again, the veteran has admitted that he is 
able to fulfill his employment duties and there is no 
evidence establishing that the veteran has ever exhibited 
reduced reliability and productivity in or out of work.  
Moreover, during numerous evaluations, the veteran did not 
report, and the examiners did not note, a flattened affect, 
abnormal speech, panic attacks, motivation disturbances, 
difficulty understanding complex commands, impaired judgment 
or abstract thinking, or difficulty establishing and 
maintaining effective work and social relationships.  Rather, 
examiners once noted memory loss (when the veteran had failed 
to take his prescribed dose of medication) and occasionally 
noted a bland or blunted affect and mood disturbances.  In 
addition, as previously indicated, the veteran once admitted 
that he did not have a problem getting along with others and 
a VA examiner found that the veteran's PTSD did not interfere 
with the veteran's ability to maintain a long-term 
relationship.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's PTSD.  The veteran 
does not assert, and the evidence does not establish that his 
PTSD causes marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), necessitates 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD.  The veteran's 
claim for that benefit must therefore be denied. 


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a gastrointestinal disorder, including as 
secondary to PTSD.  Additional development by the RO is 
necessary before deciding the merits of this claim.

As previously indicated, during the pendency of this appeal, 
legislation was passed that amplifies the VA's duty to assist 
a claimant in the development of his claim.  Under the VCAA 
and the applicable regulations, in the case of a claim for 
disability compensation, the duty to assist includes 
providing the appellant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Such an examination 
or opinion is necessary when the lay and medical evidence of 
record includes competent evidence of a current disability, 
which may be associated with the appellant's active service.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103(A)).  Applicable 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this case, post-service medical evidence establishes that 
the veteran has been treated for gastrointestinal complaints, 
including reflux, diarrhea, stomach pain and a constant urge 
to use the bathroom, since 1996.  This evidence also 
establishes that examiners have diagnosed the veteran with 
gastroesophageal reflux disease (GERD) and a small hiatal 
hernia.  During outpatient visits, the veteran often 
expressed gastrointestinal complaints in conjunction with 
complaints of nervousness and indicated his belief that his 
stomach problems and PTSD are related.  Three examiners have 
addressed the etiology of the veteran's gastrointestinal 
complaints, but no examiner has definitively determined 
whether a relationship exists between any organic 
gastrointestinal disorder the veteran might have and his PTSD 
or period of active service.  

In March 2001, the veteran underwent an evaluation 
specifically for the purpose of determining whether any such 
relationship exists.  The examiner who conducted this 
evaluation opined that "it is more likely than it is not 
that this PTSD caused his chronic gastrointestinal 
problems."  She explained that it was well known that 
anxiety disorders can manifest themselves with somatic and 
physical complaints, that one of the most common is 
gastrointestinal, and that, according to the veteran, his 
gastrointestinal problems did not appear until after he was 
hospitalized for psychiatric complaints.   

During an outpatient visit in May 2001, another examiner 
indicated that, "since PTSD is a severe form of anxiety, 
this could act on [the veteran's] GI problem, and possibly 
vice versa."  During another outpatient visit the same 
month, a different examiner opined that "there is no doubt 
that [the veteran's] PTSD worsens his symptoms from his 
esophageal reflux disease."

The latter two opinions raise the question of whether the 
veteran's PTSD, a service-connected disability, is causing 
additional impairment of a nonservice-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding 
that, pursuant to 38 U.S.C.A. § 1110 and 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).

In light of the foregoing, the Board believes that the VA 
should assist the veteran further in the development of his 
service connection claim by providing him a medical 
examination, during which a VA examiner can definitively 
determine the etiology of the veteran's gastrointestinal 
disorder.  The Board believes that it would helpful if, 
during this examination, the examiner reviewed the veteran's 
claims file in its entirety, considered the evidence, and 
discussed whether any gastrointestinal disorder that is shown 
to exist is related to the veteran's period of active service 
or proximately due to or the result of his PTSD, or whether 
the veteran's PTSD is causing additional impairment of an 
organic gastrointestinal disorder and if so, to identify the 
additional disability to the extent possible. 

The RO should also assist the veteran by giving him an 
opportunity to identify and authorize the release of all 
pertinent, outstanding evidence, which the RO has not yet 
attempted to secure.  For instance, during his April 2001 
hearing, the veteran testified that he was receiving 
treatment for stomach problems from Pedro Y. Chan, M.D., a 
private physician, but records of this treatment are not in 
the claims file.  The RO should further assist the veteran by 
giving him an opportunity to present additional argument in 
support of his claim for service connection for a 
gastrointestinal disorder.  





To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his stomach 
complaints since his discharge from 
service and whose records the RO has not 
yet endeavored to obtain. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment identified by the 
veteran, including those from the office 
of Dr. Chan.

3.  Thereafter, the RO should afford the 
veteran VA gastrointestinal examination 
for the purpose of ascertaining the 
etiology of any organic gastrointestinal 
disorder shown to exist.  The RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review in conjunction with the 
examination.  The examiner should conduct 
all evaluations, studies, and tests 
deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and a thorough 
examination, the examiner should diagnose 
any gastrointestinal disorder that is 
present and offer an opinion as to: (1) 
whether that disorder is at least as 
likely as not related to the veteran's 
period of active service; (2) whether it 
is proximately due to or the result of 
his service-connected PTSD; and (3) 
whether it is aggravated by his service-


connected PTSD, and if so, to what 
extent.  The examiner should provide the 
complete rationale on which his opinion 
is based.

4.  The RO should then review the VA 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

5.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

6.  Finally, the RO should readjudicate 
the veteran's claim for service 
connection for a gastrointestinal 
disorder.  If the RO denies the benefit 
sought, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 



